Citation Nr: 0126084	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  94-48 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 1996, it was remanded to the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  Following 
the completion of that development, the case was returned to 
the Board in October 2001, and is now ready for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is not a veteran of combat.

3.  There is no verified in-service stressor.

4.  Diagnoses of PTSD are based upon unsubstantiated 
stressors.

5.  Hypertension was not diagnosed in service, nor was it 
manifest to a compensable degree within one year of service 
discharge, nor did it result from disease or injury in 
service or of service origin.



CONCLUSIONS OF LAW

1.  The veteran's PTSD was neither incurred in nor aggravated 
by service, and the veteran is not entitled to service 
connection for PTSD.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001)

2.  Hypertension was neither incurred in nor aggravated by 
service, nor was it manifest to a compensable degree within a 
year of separation from service, and the veteran is not 
entitled to service connection for hypertension.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claims are for entitlement to service connection.  The 
veteran filed a substantially complete application utilizing 
VA Form 21-526, the Veteran's Claim for Compensation or 
Pension, in February 1993, which he thereafter clarified to 
include claims for service connection for post-traumatic 
stress disorder and hypertension as secondary to post-
traumatic stress disorder.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  At the time 
that the veteran filed his claim in February 1993, he 
identified two private medical providers as sources of 
records of pertinent treatment.  In May 1993, he stated that 
his treatment records were at the VA medical center (MC) in 
Decatur, Georgia.  He was advised by the RO of the type of 
evidence lacking to demonstrate entitlement to service 
connection for the disabilities at issue in a post-traumatic 
stress disorder development letter in July 1993, and in 
development letters sent to him in November 1996 and May 
1998.  He was further advised as to the evidence that was 
lacking in the pursuit of his claims in the December 1993 and 
September 1994 rating decisions; the September 1994 statement 
of the case; the December 1995 supplemental statement of the 
case; the November 1996 remand from the Board; an April 2001 
letter from the RO notifying the veteran about the VCAA; and 
the July 2001 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records.  The RO also pursued copies of the veteran's 
military personnel records and his Social Security 
Administration records.  Finally, the RO requested pertinent 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) [previously the United States Army 
and Joint Services Environmental Support Group (ESG)].  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.

Additionally, the veteran was afforded a VA examination for 
compensation purposes in April 1993, and VA examinations in 
conjunction with his psychiatric hospitalization in May 1993, 
June 1994, and March 1998.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
There is more than sufficient evidence of record to decide 
this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulation do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  


II.  Factual Background

Service records, which include the veteran's DD-214, indicate 
that he served with the U.S. Army in the Pacific for 1 year 
and 5 months as a Wheel Vehicle Mechanic.  He received the 
Vietnam Campaign Medal.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a psychiatric disorder 
or hypertension.  A report of medical history at the time of 
his entrance into service, dated February 1, 1965, shows a 
history of occasional nervousness.  On a June 1968 separation 
examination history, the veteran denied having experienced 
depression, excessive worry, or nervous trouble.  On that 
examination, the veteran's blood pressure was measured to be 
130/80 (systolic/diastolic).  The clinical psychiatric and 
heart evaluations of the veteran were normal.

Private medical records dated from February 1977 to December 
1985 show a reference to a history of a nervous breakdown, 
and a diagnosis of anxiety depression.  During this period, 
the veteran's blood pressure was measured on several 
occasions and found to be as high as 140/90 in February 1978, 
and as low as 110/70 in October 1978 and August 1979.  There 
was no diagnosis of hypertension.  

In April 1993, the veteran underwent VA compensation 
examination that included a mental disorder evaluation and an 
Agent Orange evaluation.  On the mental disorder examination, 
the veteran reported, by history, that he had several nervous 
breakdowns and had gotten really depressed, and that it all 
started about 15 years prior.  He stated that he had joined 
the service in August 1968 and served until September 1971.  
He stated that he was stationed in Okinawa where he loaded 
and unloaded ships and transferred equipment back and forth 
to the various ports in Vietnam.  He stated that he was never 
stationed in Vietnam, but would spend about two weeks out of 
every month in port in Vietnam.  He stated that he was never 
in direct combat, but that they were mortared from time to 
time.  He recalled that on one occasion in the bay of Saigon, 
a ship hit a mine and killed everyone on it, and that was 
"the only thing that ever really happened to me."  
Following examination, the diagnosis was major depressive 
reaction.  

The report of the VA Agent Orange examination in April 1993 
documented serial blood pressure readings of 160/100, 
160/100, and 160/100.  The pertinent diagnosis was 
hypertension.  

The veteran was hospitalized at the VAMC in Decatur, Georgia, 
from May 11, 1993 to June 17, 1993.  The discharge summary 
from that period of hospitalization noted that the veteran 
stated that he needed help or "would explode."  He reported 
a 4 month history that included depression, withdrawal, 
isolation, memory loss, crying spells, guilt feelings, 
psychomotor agitation, and initial insomnia.  The report 
noted that the only elicitable stressors were charges pending 
of possession of stolen property.  In terms of his past 
military history, the veteran was noted to have been in the 
Army from 1968 to 1971, and that he did transport work.  The 
discharge diagnoses on Axis I was major depression, 
recurrent, without psychotic features; and anxiety disorder.  

Progress notes from that period of hospitalization document 
that the veteran attended group therapy for the first time on 
May 20, 1993.  It was noted that he discussed his problems 
with depression and the severity of his condition.  "He 
related the details of his responsibilities in the military 
which involved the taking care of casualties from Vietnam."  
It was noted that "[he] worked in refrigeration and 
explained in vivid detail what he had to endure during this 
job (seeing grotesque injuries, bodies destroyed beyond 
recognition)."  It was reported that this stirred up his 
feelings quite a bit.  

On May 28, 1993, the veteran filed an initial claim for 
service connection for post-traumatic stress disorder.  He 
claimed that he was stationed in Okinawa, and that he would 
transport dead bodies out of Vietnam and had to handle each 
one.  He noted that this was from August 1968 to February 
1970.  He reported that his medical records could be found at 
the Decatur, Georgia, VAMC.  

A consultation sheet from the June 1993 period of 
hospitalization, dated June 15, 1993, indicates that the 
veteran was referred to and was accepted for outpatient 
psychotherapy.  The first appointment was to be on July 12, 
1993.  

A VA outpatient treatment note, dated July 26, 1993, stated 
that the veteran continued exploring his history.  The 
assessment included post-traumatic stress disorder.  This 
represents the initial diagnosis of post-traumatic stress 
disorder contained in the evidence of record.  VA outpatient 
and hospitalization treatment records, including Vet Center 
records, from 1993 to 1998 show that the veteran continued to 
carry the diagnosis of post-traumatic stress disorder and 
receive regular outpatient and in-patient intervention.  

A December 1993 rating decision denied the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder and for hypertension.  The veteran perfected 
appeals of those decisions.  

In June 1994, the veteran was hospitalized for symptoms of 
post-traumatic stress disorder.  The veteran described recent 
stressors that were causing these symptoms as those 
associated with criminal charges that he was facing.  The 
Discharge Summary for that period of hospitalization shows 
the diagnoses to be post-traumatic stress disorder, chronic; 
and dysthymia.  

A letter dated September 23, 1994, from D.J.H., Team Leader, 
ACSW/LMSW, of the Vet Center, reported that the veteran had 
been referred to the Vet Center by the VA outpatient clinic 
in February 1994 to deal with his "Vietnam problems."  The 
letter noted that the veteran's main job in Vietnam was to 
keep the remains of the dead refrigerated waiting to be 
transported back to the United States.  D.J.H. described the 
veteran's condition as very severe, and stated that he had 
many symptoms relating to post-traumatic stress disorder.  

In a VA mental health clinic outpatient treatment note, dated 
October 13, 1994, the veteran was quoted as stating, "The 
rain makes it worse because it's dreary and like 'Nam with 
our ponchos over our head and you can't hear anything and 
someone could slip up on you."  The examiner observed that 
there was a "contradiction in the history of combat-like 
situation and reported refrigeration work in Okinawa with 
runs to Vietnam to deliver food and 'frozen bodies.'"  The 
examiner's assessment was dysphoric mood, with a "history of 
manipulation of the system with hospitalization to avoid 
court date and current inconsistencies in history."  

In April 1995, the veteran and his sister testified at a 
hearing before a hearing officer at the RO.  The veteran 
testified that during service he worked in transportation, 
and was called upon to service refrigeration units that were 
shipped to and from Vietnam.  He recalled that the names of 
the ships were the "Sea Train," the "Trans Globe," and the 
"Taurus."  He said these were civilian ships, and he never 
met any of the crew on them.  He stated that the units would 
be filled with produce on their trip to Vietnam, and would be 
filled with the frozen body parts of dead soldiers upon their 
return.  He said each unit held 900 to 1,000 bodies.  He 
stated that when the refrigeration units broke down, he would 
have to enter them wearing a gas mask.  He said that the 
smell was so bad that he would throw up in his gas mask.  He 
also said that the ship named the "Taurus" was blown up by 
a mine in Saigon, and that everyone was killed, including 
relatives and a lot of people in his Company.  He stated that 
he was not involved in, nor did he actually see the incident, 
but was told about it.  With respect to his hypertension, the 
veteran testified that he first received treatment in about 
1979 or 1980.  He stated that he was not taking any 
medication for hypertension.  

A letter dated May 19, 1995, from D.T.M., M.Ed., Readjustment 
Counseling/Therapist, of the Vet Center, reported that the 
veteran had first been seen in that office in February 1994 
for initial complaints of unfounded rages, isolation, 
withdrawal from family, nightmares, distrust, depression, and 
guilt.  It was noted that his job in Vietnam was to 
refrigerate and care for bodies of men not to be shipped to 
their families due to their physical condition, and that this 
particular job had caused him much pain and intrusive 
memories.  The veteran was reported to have worked hard in a 
Phase One Group that dealt with specific Vietnam issues, 
having gone through it twice.  He was reported to have moved 
on to a Phase Two Group dealing with "here and now" issues, 
and to have applied to and been accepted at an intensive 
post-traumatic stress disorder program in Augusta, Georgia.  
D.T.M. observed that post-traumatic stress disorder had been 
assumed in the veteran, and that observation was reflected in 
his treatment plan.  

A letter to the Social Security Administration from D.J.H. of 
the Vet Center, dated January 22, 1998, reported that the 
veteran was in a group dealing the Vietnam experience and had 
been in regular contact with the Vet Center in 1994 and 1995.  
It was noted that there was only some contact in 1996, but 
that the veteran started coming back for group service in 
November 1997 and had been coming back ever since.  D.J.H. 
observed that the veteran suffered from severe and chronic 
post-traumatic stress disorder, and that his experiences in 
Vietnam, primarily dealing with the bodies of our own dead 
had affected his life in a severe way.  D.J.H. stated that he 
had been working with veterans for over 16 years and that the 
veteran's post-traumatic stress disorder was some of the 
worst that he had seen.  

In March 1998, the veteran was hospitalized at the Atlanta, 
Georgia, VAMC for complaints of increasing depressive 
symptoms and suicidal ideations.  The veteran was noted to 
have a long history of post-traumatic stress disorder.  He 
was said to state upon admission that he had seen a 
television show involving the My Lai massacre, and that 
subsequently led to increased flashbacks, insomnia, and 
nightmares.  In terms of social history, the veteran was 
noted to have served in the Army from 1965 until 1967.  It 
was stated that he was a morgue worker in Vietnam.  Physical 
examination of the veteran showed a blood pressure of 178/87.  
Following 10 days of hospitalization, the veteran's diagnoses 
on Axis I were post-traumatic stress disorder; 
decompensation; and dysthymia.  His diagnoses on Axis III 
included "history of hypertension."  

Pursuant to the Board's November 1996 remand, the RO directed 
a letter to the veteran in an attempt to assemble all 
pertinent information relevant to his post-traumatic stress 
disorder claim, and in particular to provide the dates of his 
service.  In response to that letter, the veteran sent a 
statement in November 1996 that indicated that he was in 
active service from August 1965 to August 1968, and that he 
was in the inactive reserve until August 1971.  The statement 
went on to provide great detail concerning his duties while 
stationed on Okinawa during the Vietnam war.  The veteran 
described the name of the ships that he allegedly served upon 
that were involved with the transportation of refrigerated 
cargo trailers, among other things.  In this statement, he 
said the ships were Army ships and that the civilian shipping 
company that brought the cargo to Okinawa was not allowed to 
take the cargo on to Vietnam.  The veteran also detailed the 
logistics of the operation of unloading and reloading the 
refrigerated trailers between Okinawa and Vietnam, and his 
stressful experiences that he had when he was called upon to 
fix the refrigerator units that were in the trailers.  In 
particular, he noted that the refrigerated trailers coming 
from Vietnam contained human remains that could not be 
embalmed.  He explained that he would spend "hours and hours 
inside these trailers with these bodies inside that were 
rotting and stinking and smelling because the refrigeration 
had quit or broken down and had to be repaired."  He noted 
that he would wear a gas mask, but that the smell would not 
stop.  He explained that when he became sick because of the 
smell he could not get the gas mask off in time, and would 
vomit inside the mask.  He said he made trips constantly 
between Okinawa and Vietnam and back.

Pursuant to the Board's November 1996 Remand, in January 
1997, the RO directed a request to the National Personnel 
Records Center (NPRC), asking for verification of the 
veteran's dates of active service, and for a complete copy of 
the veteran's personnel file.  In response to that request, 
the NPRC verified that the veteran's period of active duty 
was from August 26, 1965 until August 23, 1968, but stated 
that the veteran's DA Form 20 was not a matter of record.  
The NPRC did, however, provide copies of Unit Orders that 
referenced the veteran.  

In May 1998, the RO wrote to the veteran and asked him to 
explain his service, as a wheeled vehicle mechanic in the 
Army, aboard a ship.  In May 1998, the veteran responded, 
saying that he worked in the motor pool in Okinawa for a 
brief time, and the "higher ups" learned that he had three 
years of experience as a civilian with refrigeration 
trailers.  He said he was asked to join a team that 
maintained refrigeration trailers that were shipped to 
Okinawa on civilian ships, emptied, and then put on a 
civilian ship and sent to Vietnam to pick up the bodies of 
dead servicemen.  He said he sometimes went to Vietnam, but 
most of the time he was in Okinawa.  He said he sometimes had 
to go in the trailers and see the remains, and, if he could 
not get the refrigeration unit to work, he had to move the 
bodies to another trailer.

In January 2001, the RO wrote to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the veteran's claimed stressors.  The 
request included the veteran's report of stressful events, 
copies of records from his personnel file, and his DD Form 
214.  The USASCRUR responded in January 2001 that there was 
insufficient stressor information (specific dates, locations, 
names), and no DA Form 20 or its equivalent was included.  



III. Analysis

A.  Post-traumatic stress disorder

The veteran generally contends that his currently diagnosed 
post-traumatic stress disorder is related to stressful events 
that he experienced during the Vietnam War.  In particular, 
he notes his participation as a refrigerator repair person 
aboard civilian ships that contained refrigerated trailers 
filled with human remains being transported from Vietnam.  In 
addition, at the time of his initial application for service 
connection, he recalled an experience (that he later admitted 
he did not personally witness) in which a cargo ship 
containing members of his company was destroyed by a mine in 
the Bay of Saigon, killing all aboard.  He also claimed to 
have been subjected to mortar fire from time to time while in 
the Bay of Saigon.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).  

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2001); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the Vietnam 
Campaign medal, he did not receive any other medal or 
indication of participation in combat such as the Combat 
Infantry Badge, Purple Heart, or "V" devices.  Without such 
accompanying medals or devices, the Vietnam Campaign medal is 
not conclusive evidence of combat.  See M21-1, Part VI, 
paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors the destruction of a civilian ship in a harbor and 
being subjected to mortar fire.  While both of these are 
arguably related to combat, his assertions alone are not 
sufficient, by themselves, to establish that these things 
occurred or that he is a veteran of combat.  The veteran also 
does not assert that he witnessed the destruction of the 
ship, but that he heard about it.

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, the USASCRUR has been unable to verify any 
claimed stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by the USASCRUR for further 
research.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the United States Court of Appeals for Veterans Claims has 
stated, neither the appellant's testimony or after-the-fact 
medical nexus evidence is sufficient "credible supporting 
evidence" of the actual occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other words, 
neither the veteran's written and oral statements nor the 
medical opinions of post-traumatic stress disorder based on 
the veteran's history establish the actual occurrence of an 
in-service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
contradictory and overblown, and therefore lacking in 
credibility.  He has asserted, under oath, that the ships on 
which the refrigerated trailers were shipped to Vietnam were 
civilian ships and that he did not know any of the crew, 
because he stayed below deck for the entire trip.  He has 
asserted that the refrigerated trailers were shipped to 
Okinawa on civilian ships, where they were transferred to 
Army ships, because civilians were not permitted to go to 
Vietnam.  On yet another occasion, he asserted again that the 
ships were civilian ships.  He testified that the ship that 
was blown up had many friends and relatives aboard it, and 
everyone was killed, but he could not remember their names.  
The veteran has also reported that he constantly went back 
and forth from Okinawa to Vietnam, and that he went to 
Vietnam sometimes but was, most of the time, in Okinawa.  The 
combined inconsistencies in his accounts render the accounts 
incredible.

So, too, are the reported numbers of bodies allegedly handled 
in this manner.  He testified that each refrigerated trailer 
would have 900 to 1,000 bodies in it, and that the ship 
carried 50 units.  The veteran has stated that these were 
bodies that were so badly damaged that they could not be 
embalmed.  Notwithstanding the lack of any supporting 
evidence that human remains were handled in this way, the 
numbers reported by the veteran would approximate the number 
of casualties from the entire war.  The Board finds this not 
credible.  

Given the incredibility of the veteran's accounts and the 
lack of any supportive documentation of the occurrence of the 
stressors, the preponderance of the evidence is against 
establishing any stressor in service.

In the absence of diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. § 3.102 (2001).

B.  Hypertension

The veteran contends that his hypertension is related to 
service, and specifically, that it is related to his post-
traumatic stress disorder, which he also contends is related 
to service.  Establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2001).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2001).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In order to warrant a 10 percent 
evaluation for hypertension, there must be diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West Supp. 2001).

A claim for hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).  There was only one blood pressure reading 
in service in June 1968, and it was not hypertensive.  There 
were no treatment records dated within the first post-service 
year.  A diagnosis of hypertension during service or to a 
degree of ten percent within the first post-service year 
cannot be substantiated on a lack of records showing blood 
pressure readings.  

While there is competent evidence of a current disability, 
there is no evidence showing that the veteran's current 
hypertension had its onset in service or was manifest to a 
degree of ten percent within a year of service.  The first 
medical evidence of a diagnosis of hypertension is in 1993 
upon VA examination.  Contrary to the veteran's contention, 
his hypertension has not been shown to be related to service, 
nor has it been shown to be related to his diagnosed post-
traumatic stress disorder.  Regardless, the veteran's 
diagnosed post-traumatic stress disorder has not been shown 
to be related to service.

There is no competent evidence of record which connects the 
veteran's hypertension to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hypertension to 
his military service.  The veteran's statements are not 
competent in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hypertension.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b)(West 
Supp. 2001); 38 C.F.R. § 3.102 (2001). 



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for hypertension is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

